Citation Nr: 0613625	
Decision Date: 05/10/06    Archive Date: 05/17/06

DOCKET NO.  01-08 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  For the period September 12, 2000, to January 10, 2002, 
entitlement to an evaluation in excess of 10 percent for 
bursitis of the right hip.

2.  For the period commencing January 11, 2002, entitlement 
to an evaluation in excess of 20 percent for bursitis of the 
right hip.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1973 to 
November 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2000 rating decision by the 
Philadelphia, Pennsylvania Regional Office and Insurance 
Center (RO) of the Department of Veterans Affairs (VA), which 
continued the veteran's 10 percent evaluation for bursitis of 
the right hip.  In February 2002, the RO increased the 
veteran's evaluation for bursitis of the right hip to 20 
percent, effective January 11, 2002.  The veteran requests a 
higher rating.

In October 2003, the Board remanded the veteran's case to the 
RO for further development.  The case was returned to the 
Board in January 2006.


FINDINGS OF FACT

1.  All evidence necessary for adjudication of the veteran's 
claim has been obtained by VA.

2.  For the period September 12, 2000, to January 10, 2002, 
the veteran's bursitis of the right hip was most severely 
manifested by range of motion in flexion to 60 degrees, 
extension to 50 degrees, abduction to 45 degrees, external 
rotation to 45 degrees, internal rotation to 25 degrees, and 
pain with straight leg raising.

3.  For the period commencing January 11, 2002, the veteran's 
bursitis of the right hip was most severely manifested by 
range of motion in flexion to 30 degrees, extension to 20 
degrees, internal rotation to 15 degrees, external rotation 
to 10 degrees, abduction to 15 degrees, and adduction to 20 
degrees, with no instability, and negative straight leg 
raising.



CONCLUSIONS OF LAW

1.  For the period September 12, 2000, to January 10, 2002, 
the criteria for an evaluation in excess of 10 percent for 
bursitis of the right hip have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5019, 5250, 5251, 5252, 5253 (2005).

2.  For the period commencing January 11, 2002, the criteria 
for an evaluation in excess of 20 percent for bursitis of the 
right hip have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5019, 5250, 5251, 
5252, 5253 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The Board notes that a substantially complete claim was 
received in September 2000, prior to the enactment of the 
VCAA.  In a letter dated in March 2004, after the original 
adjudication of the claim, the RO provided the veteran the 
notice required under the VCAA and the implementing 
regulations.  This letter notified the veteran of his 
responsibility to submit evidence that showed that his 
condition was worse or had increased in severity.  By this 
letter, the veteran was notified of what evidence, if any, 
was necessary to substantiate his claim and it indicated 
which portion of that evidence the veteran was responsible 
for sending to VA and which portion of that evidence VA would 
attempt to obtain on behalf of the veteran.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of this letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  While the 
notice provided to the veteran was not given prior to the 
first agency of original jurisdiction (AOJ) adjudication of 
the claim, the notice was provided by the AOJ prior to the 
transfer and certification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  Thus, the Board finds that the veteran was not 
prejudiced by the timing of the March 2004 VCAA letter.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. March 3, 2006), which discussed the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  As stated above, full compliance with VCAA has 
been accomplished regarding the issue of increased ratings.  
Because this claim is being denied, any other notice 
requirements beyond those cited for increased rating claims, 
are not applicable, as this denial renders any effective date 
issue moot.  Therefore, as there has been substantial 
compliance with all pertinent VA law and regulations, to move 
forward with adjudication of this claim would not cause any 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  
Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
The Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.  Accordingly, the Board will address the merits 
of this claim.

Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.10 (2005).

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, (see 38 
C.F.R. §§ 4.2, 4.41 (2005)), the regulations do not give past 
medical reports precedence over current findings where such 
current findings are adequate and relevant to the rating 
issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell 
v. West, 13 Vet. App. 31 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2005).

501
9
Bursitis will be rated on limitation of motion of 
affected parts, as arthritis, degenerative.
38 C.F.R. § 4.71a, Diagnostic Code 5019 (2005).

525
0
Hip, ankylosis of:

Unfavorable, extremely unfavorable ankylosis, the 
foot not reaching ground, crutches necessitated
90
3

Intermediate
70

Favorable in flexion at an angle between 20º and 40º 
and slight adduction or abduction
60
3 Entitled to special monthly compensation
38 C.F.R. § 4.71a, Diagnostic Code 5250 (2005).

525
2
Thigh, limitation of flexion of:

Flexion limited 
to 10º
40

Flexion limited 
to 20º
30

Flexion limited 
to 30º
20

Flexion limited 
to 45º
10
38 C.F.R. § 4.71a, Diagnostic Code 5252 (2005).
525
3
Thigh, impairment of:

Limitation of abduction of, motion lost beyond 
10º
2
0

Limitation of adduction of, cannot cross legs
1
0

Limitation of rotation of, cannot toe-out more 
than 15º, affected leg
1
0
38 C.F.R. § 4.71a, Diagnostic Code 5253 (2005).

September 12, 2000, to January 10, 2002

After review of the evidence of record, the Board finds that 
an evaluation in excess of 10 percent for the period 
September 12, 2000, to January 10, 2002, is not warranted.  
As such, the veteran's disability does not meet the rating 
criteria for an increased rating for disabilities of the hip 
and thigh.  The medical evidence shows that in October 2000, 
results from a VA examination reveal passive range of motion 
in flexion of the right hip to 60 degrees, extension to 50 
degrees, abduction to 45 degrees, external rotation to 45 
degrees, and internal rotation to 25 degrees.  The examiner 
found no additional limitation of motion, lack of endurance, 
or fatigability.  An October 2001 VA outpatient medical 
record shows pain with straight leg raising on the right.  
November 2001 and January 2002 VA outpatient medical records 
show internal rotation of the right hip to 30 degrees (normal 
being 90 degrees), and external rotation to 50 degrees 
(normal being 90 degrees).  As the veteran is found to have a 
range of motion of the right hip, although it is limited, he 
does not have ankylosis of the right hip, which is required 
for an increased evaluation according to 38 C.F.R. § 4.71a, 
Diagnostic Code 5250 (2005).  In addition, the veteran is not 
limited in flexion of the right hip to 30 degrees or less, 
which is required under 38 C.F.R. § 4.71a, Diagnostic Code 
5252 (2005) for an increased evaluation.  Further, the 
veteran is not limited in abduction or motion lost beyond 10 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253 (2005).  
38 C.F.R. § 4.71a, Diagnostic Code 5254 (2005) concerns flail 
joint of the hip, and 38 C.F.R. § 4.71a, Diagnostic Code 5255 
(2005) pertains to impairment of the femur.  As the veteran 
is not found to have these disabilities, these diagnostic 
codes are inapplicable in rating his claim.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993) (the assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case"), and Pernorio v. Derwinski, 2 
Vet. App. 625, 629 (1992) (one diagnostic code may be more 
appropriate than another based on such factors as the 
veteran's relevant medical history, his current diagnosis, 
and demonstrated symptomatology).  Finally, 38 C.F.R. 
§ 4.71a, Diagnostic Code 5251 (2005) does not offer an 
evaluation in excess of 10 percent; therefore, this 
diagnostic code is not applicable to the veteran's claim.  
Hence an evaluation in excess of 10 percent for the veteran's 
bursitis of the right hip for the period September 12, 2000, 
to January 10, 2002, is not warranted.

Commencing January 11, 2002

The Board finds that an evaluation in excess of 20 percent 
for the veteran's bursitis of the right hip is not warranted.  
As such, in January 2002, the veteran's VA examination report 
shows that he had severe tenderness around the trochanteric 
bursa of the right hip.  Range of motion of the right hip in 
flexion was to 30 degrees, internal rotation to 20 degrees, 
external rotation to 15 degrees, and abduction to 15 degrees.  
An April 2004 VA outpatient medical record shows the veteran 
to have flexion of the right hip to 110 degrees, extension to 
20 degrees, internal rotation to 45 degrees, external 
rotation to 45 degrees, abduction to 45 degrees, and 
adduction to 20 degrees.  He also had negative straight leg 
raising.  A June 2004 notation in the veteran's VA outpatient 
medical records shows that his right hip was limited 
moderately with pain at the end range of motion.  In 
September 2005, the veteran underwent a VA examination 
wherein range of motion testing of the right hip revealed 
flexion to 90 degrees, internal rotation to 15 degrees, 
external rotation to 10 degrees, and abduction to 15 degrees.  
There was no additional loss of range of motion with 
repetitive use and no instability.  

Applying the above symptoms to the rating criteria for 
disabilities of the hip, the veteran is not shown to have 
ankylosis of the hip, which is required for an increased 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5250 
(2005).  Further, he was not found to have flexion of the 
right hip limited to 20 degrees or less, which is required 
for a higher evaluation using 38 C.F.R. § 4.71a, Diagnostic 
Code 5252 (2005).  38 C.F.R. § 4.71a, Diagnostic Codes 5251, 
5253 (2005) do not allow for an evaluation in excess of 20 
percent and are not applicable to the veteran's claim.  
Finally, as stated above, the veteran does not show symptoms 
of or have a diagnosis of the disabilities applicable to 
38 C.F.R. § 4.71a, Diagnostic Codes 5254, 5255 (2005); hence, 
the rating criteria for those diagnostic codes are not 
applicable to his claim.  See Butts v. Brown, 5 Vet. App. 
532, 538 (1993) (the assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case"), and Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992) (one diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology).  

The United States Court of Appeals for Veterans Claims (the 
Court) held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. 
§ 4.40 (1997) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1997) must be considered.  The Court 
also held that, when a Diagnostic Code does not subsume 
38 C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and that the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups. DeLuca v. Brown, 8 
Vet.App. 202, 206 (1995).  In the present case, there was no 
additional loss of range of motion with repetitive use and no 
instability.  It cannot be concluded that a higher rating 
based on limitation of motion due to use or flare-ups is 
merited.

As the veteran is not found to meet the rating criteria for 
an increased evaluation for his bursitis of the right hip 
disability for the period September 12, 2000, to January 10, 
2002, and the period commencing January 11, 2002, the Board 
finds that an increased evaluation for these time periods is 
not in order.

Finally, the Board finds that the hip disability is not so 
unusual or exceptional as to render impractical the 
application of the regular schedular standards at any time 
during the pendency of the initial evaluation period.  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board notes 
that the veteran's hip pathology has not necessitated 
frequent periods of hospitalization and there is no objective 
evidence that it has resulted in marked interference with his 
employment.  It should be noted that in September 2005, the 
veteran indicated that he was a student, but he did not 
indicate that his hip disability interfered with his going to 
class.


ORDER

1.  For the period September 12, 2000, to January 10, 2002, 
entitlement to an evaluation in excess of 10 percent for 
bursitis of the right hip is denied.

2.  For the period commencing January 11, 2002, entitlement 
to an evaluation in excess of 20 percent for bursitis of the 
right hip is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


